DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection of claims 1-5, 9, and 10 over Hirayama et al. (US 2014/0038043) is maintained and reiterated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 2014/0038043).
Regarding claims 1, 9, and 10, Hirayama teaches a cathode active material for a nonaqueous electrolyte secondary battery comprising:
a lithium transition metal silicate-type cathode active material (abstract); and
a carbon coating (para 0085).
The lithium transition metal silicate-type cathode active material has a general formula Li2-yFe1-xMxSi1-yXyO4, where M is at least one transition metal selected from the list recited, 0 ≤ x < 1, and 0 ≤ y < 0.25 (abstract). Selecting M = cobalt and 0.5 < x gives a cobalt-rich lithium transition metal silicate-type cathode active material. This results in a “T-substituted Co oxytetrahedron oxygen group” and an undoped Si oxytetrahedron oxygen ion group. The silicate polymorphic containing a mixed phase of an orthorhombic-type structure with a space group Pmn21 and a monoclinic-type structure with a space group P21/n (abstract) with peaks at about 21.8o and 23.1o (Fig. 3c).
With respect to a discharge specific capacity greater than 130 Ah/kg when discharged at a current density of 5 mA/g, the recited initial discharge capacity would be inherently present given the recited composition. See MPEP §2112.01.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select cobalt from the list recited and select values within the recited range taught to make the above lithium transition metal silicate-type cathode active material with the recited characteristics.
Regarding claim 2, the above material is viewed as a solid phase material having an XRD pattern (Fig. 3).
Regarding claim 3, instant claim is proviso upon limitation M not required by the independent claim; therefore, the limitations of instant claim do not come into force.
Regarding claim 4, Hirayama teaches a particle diameter of 10-200 nm (para 0055).
Regarding claim 5, being that the material reads on claim 1, the silicate positive electrode material of Hirayama will inherently have one or more of the recited characteristics. See MPEP 2112.01.

Response to Arguments
Applicant argues Hirayama only has a sole example where the initial discharge capacity is only 110 mAh/g. In response, the rejection is made over prior art’s broad disclosure instead of preferred embodiments. See MPEP §2123. A single example does not teach away from the broad disclosure. Hirayama clearly teaches Li2-yFe1-xMxSi1-yXyO4, where M is at least one transition metal selected from the list recited, 0 ≤ x < 1, and 0 ≤ y < 0.25 (abstract), which allows for a cobalt-rich lithium transition metal silicate-type cathode active material reading on Applicant’s Formula I. With respect to the initial discharge capacity, discharge was performed by the CC method at a rate current of 0.1C (para 0097). Applicant fails to address that the method of measuring initial discharge may be different resulting in a different initial discharge capacity. Moreover, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01.
Applicant argues Examiner’s specific choice of values teaches away from Hirayama’s disclosure based on the sole example. In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723